 




                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

JASON SCOTT MARSHMAN,                        )
     Petitioner,                             )        Civil Action No. 7:18-cv-00387
                                             )
v.                                           )
                                             )        By: Elizabeth K. Dillon
HAROLD W. CLARKE,                            )            United States District Judge
    Respondent.                              )

                                  MEMORANDUM OPINION

       Jason Scott Marshman, a Virginia inmate proceeding pro se, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 to challenge his criminal judgment entered by the

Charlottesville Circuit Court. This matter is before the court for preliminary review, pursuant to

Rule 4 of the Rules Governing Section 2254 Cases. After reviewing the record, the court

dismisses the petition as time barred.

                                                 I.

       On September 9, 2009, after a jury trial, the Charlottesville Circuit Court convicted

Marshman of first degree murder, use of a firearm in the commission of a felony, and nine

counts of discharging a firearm in a dwelling. The court sentenced him to 122 years of

incarceration, with 27 years suspended. Marshman appealed, arguing that the evidence was

insufficient to convict him, and the Court of Appeals of Virginia denied his appeal. Marshman

further appealed to the Supreme Court of Virginia on the same basis, and the court denied his

appeal on December 9, 2010. Marshman did not file a petition for writ of certiorari to the

Supreme Court of the United States.

       On December 8, 2011, Marshman filed a petition for a writ of habeas corpus with the

Charlottesville Circuit Court, arguing that trial counsel had provided ineffective assistance. The
 
 




court dismissed his petition, and Marshman appealed to the Supreme Court of Virginia which

refused his appeal on October 2, 2013. Marshman filed the instant federal habeas petition on

July 20, 2018.

              The court conditionally filed the petition, advised Marshman that the petition appeared to

be untimely filed, and provided him the opportunity to explain why the court should consider it

timely filed. Marshman filed no response concerning the timeliness of his petition.

                                                               II.

              Habeas petitions filed under § 2254 are subject to a one-year limitations period. 28

U.S.C. § 2244(d)(1). A petitioner must demonstrate either the timeliness of his petition pursuant

to § 2244(d) or that the principle of equitable tolling applies in his case. See Hill v. Braxton, 277

F.3d 701 (4th Cir. 2002); Harris v. Hutchinson, 209 F.3d 325 (4th Cir. 2000). Otherwise, an

untimely petition may be dismissed by a federal district court. See Hill, 277 F.3d at 707.

              The Supreme Court of Virginia denied Marshman’s appeal on December 9, 2010. The

statute of limitations began to run in Marshman’s case on March 9, 2011, when his conviction

became final.1 However, the time during which a “properly filed” state habeas petition is

pending is not counted toward the period of limitation. 28 U.S.C. § 2244(d)(2). Accordingly, the
                                                            
              1
           The one-year period begins to run on the latest of four dates:
         (A) the date on which the judgment became final by the conclusion of direct review or the expiration of the
time for seeking such review;
         (B) the date on which the impediment to filing an application created by State action in violation of the
         Constitution or laws of the United States is removed, if the applicant was prevented from filing by such
         State action;
         (C) the date on which the constitutional right asserted was initially recognized by the Supreme Court, if the
right has been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or
         (D) the date on which the factual predicate of the claim or claims presented could have been discovered
through the exercise of due diligence.

          28 U.S.C. § 2244(d)(1). Here, Marshman has alleged nothing to support the application of § 2244(d)(1)(B-
D). Under § 2244(d)(1)(A), Marshman’s conviction became final on March 9, 2011, when his time to file a petition
for writ of certiorari to the Supreme Court of the United States expired.

                                                                      


                                                                2
 




statute of limitations clock stopped running on December 8, 2011, after approximately nine

months, when Marshman filed a habeas petition in the Charlottesville Circuit Court. The clock

then began to run again on October 3, 2013, after the Supreme Court of Virginia refused his

habeas appeal. Marshman filed his federal habeas more than four years later, on July 20, 2018.

The time clock on Marshman’s statute of limitations ran for a total of approximately 2,025 days

before he filed his federal habeas petition. Accordingly, Marshman’s petition is time barred

unless he demonstrates grounds for equitable tolling of the one-year statute of limitations.

       A district court may apply equitable tolling only in “those rare instances where—due to

circumstances external to the party’s own conduct—it would be unconscionable to enforce the

limitation period against the party and gross injustice would result.” Rouse v. Lee, 339 F.3d.

238, 246 (4th Cir. 2003) (citing Harris, 209 F.3d at 330). The petitioner must demonstrate that

some action by the respondent or “some other extraordinary circumstance beyond his control”

prevented him from complying with the statutory time limit, despite his exercise of “reasonable

diligence in investigating and bringing the claims.” Harris, 209 F.3d at 330 (citing Miller v. N.J.

State Dep’t of Corrs., 145 F.3d 616, 618 (3d Cir. 1998)). An inmate asserting equitable tolling

“‘bears a strong burden to show specific facts’” that demonstrate he fulfills both elements of the

test. Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir. 2008) (quoting Brown v. Barrow, 512 F.3d

1304, 1307 (11th Cir. 2008)). Generally, the petitioner is obliged to specify “‘the steps he took

to diligently pursue his federal claims.’” Id. at 930 (quoting Miller v. Marr, 141 F.3d 976, 978

(10th Cir.1998)).

       Despite being given the opportunity to argue the timeliness of his petition, Marshman

does not allege any ground that warrants equitable tolling. Marshman filed his federal habeas

petition more than one year after the judgment became final; thus, the court dismisses his petition
                                                       


                                                  3
 




as untimely filed. See Hill, 277 F.3d at 707 (4th Cir. 2002) (recognizing a district court may

summarily dismiss a § 2254 petition if a petitioner fails to make the requisite showing of

timeliness after the court notifies petitioner that the petition appears untimely and allows an

opportunity to provide any argument and evidence).

       Entered: December 4, 2018.

                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                       


                                                  4
